                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

  In re:                                            Chapter 11

                                                    Case No. 18-12635 (LSS)
  DAVID’S BRIDAL, INC., et al.
                                                    (Jointly Administered)

                         Debtors.                   Related Docket No.: 232




    NOTICE OF WITHDRAWAL OF LIMITED OBJECTION OF BROOKFIELD
PROPERTIES RETAIL GROUP, HINES REAL ESTATE INVESTMENT TRUST, INC.,
PHILIPS INTERNATIONAL HOLDING CORP., AND SITE CENTERS CORP. TO THE
   PROPOSED JOINT PREPACKAGED PLAN OF REORGANIZATION UNDER
               CHAPTER 11 OF THE BANKRUPTCY CODE


       PLEASE TAKE NOTICE that Brookfield Properties Retail Group, Hines Real Estate

Investment Trust, Inc., Philips International Holding Corp., and SITE Centers Corp., by its

undersigned counsel, as a result of agreements reached with the Debtors (i) as set forth in the

proposed Findings of Fact, Conclusions of Law, and Order (i) Approving Debtors’ (A)

Disclosure Statement (B) Solicitation of Votes and Voting Procedures and (C) Form of Ballots,

and (II) Confirming Amended Joint Prepackaged Chapter 11 Plan of Reorganization of David’s

Bridal, Inc. and its Affiliated Debtors (D.I. 253) filed on December 28, 2018 hereby withdraw

their Limited Objection to the Proposed Joint Prepackaged Plan of Reorganization Under

Chapter 11 of the Bankruptcy Code (D.I. 232) filed on December 21, 2018.




                                    [Signature page follows]
Dated: January 4, 2019
       Wilmington, Delaware

                              LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                              /s/ Susan E. Kaufman
                              Susan E. Kaufman, (DSB# 3381)
                              919 North Market Street, Suite 460
                              Wilmington, DE 19801
                              Telephone: (302) 472-7420
                              Fax: (302) 792-7420
                              Email: skaufman@skaufmanlaw.com

                              - and -

                              KELLEY DRYE & WARREN LLP
                              Robert L. LeHane, Esq.
                              Scott L. Fleischer, Esq.
                              101 Park Avenue
                              New York, New York 10178
                              Telephone: (212) 808-7800
                              Facsimile: (212) 808-7897

                              Counsel for Brookfield Properties Retail Group,
                              Hines Real Estate Investment Trust, Inc.,
                              Philips International Holding Corp., and
                              SITE Centers Corp.




                              2
